United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2004

                     _______________________             Charles R. Fulbruge III
                                                                 Clerk
                         Summary Calendar
                           No. 03-30465
                     _______________________

                          FABIAN SHAWL,
                                                Plaintiff-Appellant,

                              versus

                     MICHAEL FLOWERS, ET AL.,
                                                         Defendants,

 STEPHANIE FLOWERS; STATE FARM MUTUAL AUTOMOBILE INSURANCE CO.,
     improperly referred to as State Farm Insurance Company,
                                            Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                    Civil Docket No. 02-CV-1419
_________________________________________________________________

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

          This appeal arises out of a jury award for general and

special damages resulting from a car accident in April 2001.

Appellant Fabian Shawl argues that the jury erred by awarding only

$12,000 in general damages for pain and suffering.    Shawl made the

same argument before the district court in a Rule 59 motion arguing

for an increase in the general damages awarded by the jury.           On



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
April 7, 2003, the district court issued a written order denying

Shawl’s motion for additur.     We review a district court’s award of

damages for clear error.       See Nichols v. Petroleum Helicopters,

Inc., 17 F.3d 119, 121 (5th Cir. 1994) (“[M]ere disagreement with

the district court's analysis of the record is insufficient . . .

we will not reverse a finding although there is evidence to support

it, unless the reviewing court on the entire evidence is left with

the   definite   and   firm   conviction   that   a   mistake   has   been

committed.") (internal citations and quotation marks omitted).

After closely reviewing the record below, we find no clear error

and agree with the district court’s well-reasoned resolution of

this matter.

           The judgment of the district court is AFFIRMED.